Motion for leave to appeal to the Court of Appeals granted. The following questions are certified: (1) Is the plaintiff’s cause of action barred by the decree of divorce of the Hevada court dated June 24, 1944? (2) Was defendant’s motion at Special Term to dismiss the complaint on the merits, pursuant to subdivision 5 of rule 107 of the Rules of Civil Practice, properly granted? Motion for stay pending the determination by the Court of Appeals granted. Defendant’s time to answer is extended until ten days after the decision by the Court of Appeals. Present — Lewis, P. J., Johnston, Adel, Aldrich and Holán, JJ. [See ante, p. 850.]